PER CURIAM.
The record in this case is very voluminous, but the only question to be determined is whether or not, when the case was reached for trial in the Municipal Court on June 19, 1914, it should, upon defendants’ application, have been again adjourned, or at least held subject to the engagement of defendants’ attorney, who, at that time, was actually engaged in the trial of an action in the City Court. This court has repeatedly laid down the rule that cases in the Municipal Court should either be held subject to actual engagement of counsel *865in another court, or adjourned, where proof of such engagement is submitted.
The stenographer’s minutes, taken upon the inquest in the case at bar, show that an affidavit of the actual engagement of defendants’ attorney in the City Court was handed up to the trial justice, and an adjournment asked, and the affidavits submitted upon defendants’ motion to open their default, also show that defendants’ attorney was practically forced into the trial of the action in the City Court, by the peremptory ruling, of the justice in that court, that the case, in which defendants’ attorney was the attorney for one of the parties, must proceed at once. The situation in which the defendants’ attorney found himself was that he was compelled by the ruling of the trial justice to go to trial in both actions. He proceeded to trial in the City Court and endeavored to have the case in the Municipal Court held until the trial in the City Court was concluded. He could do no more.
Order reversed, judgment vacated, and new trial ordered, with costs to appellants to abide the event.